t c memo united_states tax_court rogan c bird petitioner v commissioner of internal revenue respondent docket no 9149-06l filed date rogan c bird pro_se alan friday for respondent memorandum opinion wells judge this matter is before the court on respondent’s motion for summary_judgment pursuant to rule the issue we must decide is whether respondent’s appeals_office 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended abused its discretion in determining to proceed with collection of petitioner’s tax_liability for taxable_year by levy background at the time of filing the petition in the instant case petitioner resided in farmerville louisiana petitioner failed to file an income_tax return for taxable_year on date respondent sent a notice_of_deficiency to petitioner at his last_known_address which is the same address petitioner listed on his petition in the instant case petitioner did not petition this court for a redetermination of the deficiency for taxable_year on date respondent sent petitioner a letter notice_of_intent_to_levy and your right to a hearing on date petitioner sent respondent a form request for a collection_due_process_hearing containing frivolous arguments by letter dated date settlement officer suzanne magee mrs magee advised petitioner that his hearing request had been assigned to her the arguments raised in the hearing request are ones consistently held to be frivolous and he would 2we note that although the form lists as the taxable periods through and indicates disagreement with both a lien and a levy the notice_of_determination relevant to the instant case sustains only a levy for taxable_year not be granted a face-to-face hearing mrs magee also scheduled a telephonic conference for date petitioner failed to participate in the telephonic conference instead petitioner faxed a 17-page document entitled public protection clause to mrs magee this document contained only frivolous tax_protester arguments on date mrs magee sent a letter to petitioner stating that since he did not participate in the telephonic conference she would make a decision in his case on the basis of the administrative file and any material he had submitted the letter gave petitioner the opportunity to submit any additional information within days petitioner did not avail himself of this opportunity in his submissions to the irs petitioner raised only frivolous challenges to the underlying liability petitioner did not offer any collection alternatives for mrs magee to consider after verifying that all applicable laws and administrative procedures had been met mrs magee determined on the basis of the administrative file that the proposed levy balanced the need for efficient collection_of_taxes with the legitimate concern that any collection action be no more intrusive than necessary on date mrs magee sent petitioner a notice_of_determination sustaining the proposed levy on date petitioner timely petitioned the court on date respondent filed the motion for summary_judgment the court ordered petitioner to respond to the motion by date petitioner in his response continued to raise frivolous arguments challenging the underlying liability discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials and may be granted where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule a and b fla peach corp v commissioner 90_tc_678 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in a light most favorable to the nonmoving party 119_tc_252 85_tc_812 the party opposing summary_judgment must set forth specific facts that show that a genuine question of material fact exists and may not rely merely on allegations or denials in the pleadings 91_tc_322 87_tc_214 sec_6330 provides that no levy may be made on any property or right to property of a person unless the secretary first notifies him or her in writing of the right to a hearing before the appeals_office the appeals officer must verify at the hearing that the applicable laws and administrative procedures have been followed sec_6330 at the hearing the person requesting a hearing may raise any relevant issues relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 the person may challenge the existence or amount of the underlying tax however only if he or she did not receive any statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 where the validity of the underlying tax_liability is properly in issue the court will review the matter de novo where the validity of the underlying tax is not properly at issue however the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 petitioner does not dispute that he had the opportunity to challenge the correctness of his tax_liability for by petitioning this court from the notice_of_deficiency but failed to do so therefore petitioner’s underlying tax_liability for was not properly in issue in the instant case the record indicates that the only issues petitioner raised throughout the sec_6330 administrative process and in his petition to this court were frivolous tax_protester type arguments we do not address petitioner’s frivolous arguments with somber reasoning and copious citations of precedent as to do so might suggest that these arguments possess some degree of colorable merit see 737_f2d_1417 5th cir accordingly we hold that no genuine issue of material fact exists requiring trial and that respondent is entitled to summary_judgment respondent’s determination to proceed with the proposed levy to collect petitioner’s tax_liability for was not an abuse_of_discretion sec_6673 authorizes the court to impose a penalty not in excess of dollar_figure when it appears to the court that inter alia proceedings have been instituted or maintained by the taxpayer primarily for delay or that the position of the taxpayer in such proceeding is frivolous or groundless in 115_tc_576 we issued a warning concerning the imposition of a penalty under sec_6673 on those petitioners abusing the protections afforded by sec_6320 and sec_6330 through the bringing of dilatory or frivolous lien or levy actions the court has since repeatedly disposed of cases premised on arguments akin to those raised herein summarily and with imposition of the sec_6673 penalty see eg craig v commissioner t c pincite and cases cited therein respondent has not sought a sec_6673 penalty in the instant case however the court considers this issue sua sponte petitioner was warned by respondent that his arguments were frivolous petitioner referred to the penalty in his response to respondent’s motion for summary_judgment petitioner clearly is aware of sec_6673 yet raised frivolous arguments during the 3we note that on date congress enacted the tax relief and health care act of publaw_109_432 div a sec_407 120_stat_2960 which through amendments to sec_6702 and sec_6330 instructs the secretary to prescribe a list of positions identified as frivolous a request for a sec_6330 hearing based on any such position may then be disregarded and is not subject_to further administrative or judicial review the new provisions are effective only for issues raised after the secretary prescribes the list of frivolous positions 4the closing line of petitioner’s response reads petitioner asks this court to deny respondent’s motion for summary_judgment abate the additions to tax determined by respondent and refuse any penalty pincite u s c section administrative process in his petition to this court and in his response to respondent’s motion accordingly we shall impose a dollar_figure penalty on petitioner pursuant to sec_6673 to reflect the foregoing an appropriate order and decision will be entered
